MANTON, Circuit Judge
(dissenting). As the prevailing opinion says, the prior art, which forms a large part of the record here, is filled with varieties in form of leggings. The prior art does not disclose any exact combination, as does the patent in suit. This legging has been commercially successful. I cannot agree with the prevailing opinion, which says there is lack of invention. The features which are new in the legging provide for a metal stiffening member on both flaps, a single hook, with a plurality of eyes on the flaps, co-operating with the metal stiffness, and-a lacing thread through the hook and eyes for adjusting and holding the legging in place. This combination of elements, some of which were old in the art, produces a new result, in that by a single straight end pull, of the lacing a more uniform overlapping of the ends of the legging is obtained. The operation of lacing may be completed with one pull. By this arrangement the ends of the legging do not wrinkle, and the elimination of some exposed hooks, which might catch foreign substances, such as grass and twigs of trees, is an improvement.
.An examination of the prior art, indicating the grant of many patents, .because of improvements which, to me, are less substantial and successful than the one here in question, convinces me that we should sustain the Patent Office in holding that this legging is new and patentable. The presumption of validity flowing from the grant by the Patent Office is too often lightly considered.